Citation Nr: 1424192	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to February 1972, 
and from February 1972 to June 1976.  The character of service for his last 
period of active service from February 19, 1972 to June 1976, was dishonorable.  Consequently, the period of dishonorable service from February 19, 1972 to June 1976 is a bar to VA benefits; however, the Board will still consider the Veteran's claims in regard to his honorable period of service from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO), and in June 2012 the Veteran provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims folder.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss pre-existed service and was not aggravated by service.

2.  A hearing loss disability in the right ear was not shown during service or for years thereafter, and the most probative evidence indicates the current right ear hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letters sent in March 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the February 2012 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded a hearing before an RO Decision Review Officer in November 2011 and before a VLJ in June 2012, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.   The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, Social Security Administration records, and available private and VA treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations pertaining to his claim for service connection for left ear hearing loss.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted in the Introduction of this decision, the character of service for the Veteran's last period of active service from February 1972 to June 1976 was dishonorable.  Consequently, the period of dishonorable service from February 1972 to June 1976 is a bar to VA benefits.  See 38 C.F.R. § 3.12 (2013); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The Board will still consider the Veteran's claim in regard to his honorable periods of service.  

The appellant seeks entitlement to service connection for bilateral hearing loss.  In statements in connection with his claim, the Veteran asserted that his hearing loss was the result of noise exposure during service while stationed in Vietnam.  

In this case, the current medical evidence shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, the first criterion for establishing service connection, a current disability, has been met. 

The Veteran's service personnel records reflect that his military occupational specialty was light vehicle truck driver in Vietnam, and his exposure to noise during his honorable period of service is conceded.  However, the preponderance of the evidence weighs against a finding that the Veteran's bilateral ear hearing loss disability is related to his period of honorable military service, to include in-service noise exposure. 

Before proceeding, the Board observes that decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Standards Organization (ISO) units to facilitate comparison of results.  However, the Veteran's enlistment examination in November 1968, noted that the audiometric results reported used ASA standards.   

As the record shows the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 in the left ear at enlistment, the Board will discuss the ears separately.

The audiological findings for the November 1968 audiogram have been converted to the ISO standard.  To that end, the November 1968 enlistment examination audiogram results (in parentheses), when converted, showed pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz in the left ear were 20 (5), 10 (0), 10 (5), 40 (30), and 35 (30).  The Board finds that the presumption of soundness does not apply here as left ear hearing loss disability was noted on examination at entry to service.  38 C.F.R. § 3.385.  Accordingly, in order to warrant service connection for left ear hearing loss, it must be shown that the disorder was aggravated by active service.  

Other than the audiogram at entrance, there is no other audiogram report for the Veteran's period of honorable service.  The next audiogram in the record is a May 1973 audiological evaluation conducted during the Veteran's period of dishonorable service, that showed pure tone thresholds of 25, 20, 20, and 25 decibels at 500, 1000, 2000, and 4000 Hertz in the Veteran's left ear.  Similarly, an April 1976 separation audiological evaluation, conducted during his dishonorable period of service showed pure tone thresholds in the Veteran's left ear of 20, 20, 20, and 30 decibels at 500, 1000, 2000, and 4000 Hertz.

The Veteran underwent a VA audiological examination in September 2008.  The Veteran related in-service noise exposure from artillery during the performance of his duties as a truck driver while stationed in Vietnam.  At that time, he was required to deliver ammunition in convoys and was fired upon regularly.  The Veteran also related occupational noise exposure from banging steel and hammering as a dispatcher for a steel company.  He was required to use hearing protection at work.  The Veteran denied recreational noise exposure.  The examiner noted that the Veteran's November 1968 entrance examination showed mild hearing loss in the left ear from 3000-6000 Hertz, as well as on audiological evaluation in June 1964.  The examiner noted that there was no change in the Veteran's left ear hearing loss during his time in the military.  Audiological testing revealed current puretone thresholds in the left ear, in decibels, of 15, 10, 30, 55, and 55 at 500, 1000, 2000, 3000, and 4000 Hertz.  His speech recognition score was 94 percent.  The examiner opined that the Veteran's pre-existing left ear hearing loss underwent no significant change during service.  The examiner further noted that additional noise exposure, aging and health conditions after military service likely contributed to the Veteran's current hearing loss.  

In an addendum report in July 2009, the examiner opined that it was less likely than not that the Veteran's hearing loss in the left ear was due to acoustic trauma during service.  The examiner explained that the ISO Standard predicted threshold shift due to aging for the Veteran's age, based on the 1968 audiological testing results, at 500, 1000, 2000, 3000, and 4000 Hertz on the left were 26, 17, 27, 60, and 63, and as previously noted on examination, current audiogram results for the left ear were 15, 10, 30, 55, and 55.  

A different VA examiner in February 2012 reviewed the claims file and noted that on entrance examination there was mild high frequency left ear hearing loss.  The examiner indicated, however, that as there were no additional audiological testing results noted during the Veteran's period of service from February 1969 to February 1972, it was not possible to determine whether there was aggravation of the pre-existing left ear hearing loss, nor significant threshold shifts in the right ear without resorting to mere speculation.  However, the examiner agreed that current hearing loss was most consistent with age related presbycusis as explained by the audiologist in July 2009.  The examiner further noted that the audiogram in 1973 showed some threshold shifts in the low frequencies of 500 and 1000 Hertz, which was not consistent with noise related changes, given the low frequencies involved.  In this regard, noise induced threshold shifts begin in the high frequencies and progress, to include the mid frequencies.  

These VA examiners' opinions were based on review of the Veteran's claims file, to include the service treatment records, audiograms in 1973 and 1976, and included consideration of examination contemporaneous to their review.  Moreover, the examiners provided a rationale for the opinions rendered that is consistent with the other evidence of record.  Accordingly, these VA examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges a January 2012 VA examination report in which the examiner opined that the Veteran's current hearing loss as likely as not was related to service, but also opined that the preexisting hearing loss was not aggravated by service.  The basis for the examiner's opinion was that there was no further testing at 3000 Hertz following entrance examination and "there could have been shifts in thresholds bilaterally" at that frequency.  The Board finds such opinion is internally inconsistent in providing both a positive and negative opinion, and also speculative in nature by stating there "could have been" shifts.  See Polovic v.Shinseki, 23 Vet. App. 48, 54 (2009) (noting that the Board may not award benefits when the award would be based upon pure speculation); see also Bloom v. West, 12. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Accordingly, the Board affords this opinion no probative weight.  See Hood v. Shinseki, 23. 295, 299 (2009) (holding that the equivocal nature of an examiner's opinion "should have signaled to the Board that the medical opinion was speculative and of little probative value").

While the Veteran believes his current left ear hearing loss is related to service, to include noise exposure therein, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the relationship between his current hearing loss and service is not a matter capable of lay observation and requires medical expertise to determine.  Accordingly, the Veteran's opinion on this point is not competent medical evidence.  The Board finds the opinions of the 2008/2009 and February 2012 VA examiners to be significantly more probative than the Veteran's lay assertions.  

In summary, the Veteran's left ear hearing loss disability was noted at entrance, and there is no competent evidence establishing that the condition worsened during his honorable period of service.  Moreover, the most probative medical opinions of record indicate the left ear hearing loss was not aggravated by service, and that the present left ear hearing loss was most consistent with age related presbycusis.  Accordingly, the preponderance of the evidence is against the claim, and service connection for left ear hearing loss is denied.

Turning to the right ear, the November 1968 enlistment examination audiogram results in the right ear, converted to ISO, showed pure tone thresholds of 20 (5), 
5 (-5), 10 (0), 25 (15) and 20 (15) decibels at 500, 1000, 2000, 3000 and 4000 Hertz.  

A May 1973 audiological evaluation conducted during the dishonorable period of service, showed pure tone thresholds in the right ear of 25, 15, 15, and 20 decibels at 500, 1000, 2000, and 4000 Hertz; and April 1976 audiometric results for the right ear were 20, 10, 15, and 30 decibels at those same frequencies.  

As there is no competent evidence establishing a hearing loss disability in the right ear during his honorable service or for many years thereafter, competent evidence of a nexus between the current hearing loss and service is necessary to establish service connection.  See Hensley, 5 Vet. App. at 160 ("when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service"). 

On VA audiological examination in September 2008, the examiner noted that the Veteran's November 1968 entrance examination showed normal hearing in the right ear and the June 1976 separation audiological evaluation showed mild hearing loss at 4000 Hertz.  The examiner diagnosed mild to moderate sensorineural hearing loss, and opined that the Veteran developed a mild high frequency hearing loss in the right ear during service.  However, as the examiner considered the Veteran's dishonorable period of service from February 1972 to June 1976, to specifically include the findings on the 1976 separation examination in formulating the opinion, the claims file was returned to the examiner for an addendum opinion.  In July 2009 the examiner opined that it was less likely than not that the Veteran's hearing loss in the right ear was due to acoustic trauma during honorable service, because based on the 1968 audiological testing results, the ISO Standard predicted threshold shifts due to aging for the Veteran's age, at 500, 1000, 2000, 3000, and 4000 Hertz as 26, 12, 22, 45, and 48, and current audiometric testing results were 15, 15, 39, 45, and 50.  

Thereafter, a different VA examiner in February 2012 reviewed the January 2012 VA examination results and the claims file, and opined that the Veteran's hearing loss was less likely as not related to noise exposure in service.  The examiner noted that entrance examination showed no right ear hearing abnormalities; however, as there were no additional audiological testing results noted during the Veteran's period of service from February 1969 to February 1972, it was not possible to determine whether there were significant threshold shifts in the right ear without resorting to mere speculation.  The examiner did find that the current right ear hearing loss was most consistent with age related presbycusis as explained by the audiologist in July 2009.  The examiner further noted that the audiogram in 1973 showed some threshold shifts in the low frequencies of 500 and 1000 Hertz, which was not consistent with noise related changes, given the low frequencies involved.  In this regard, noise induced threshold shifts begin and progress in the high frequencies, to include the mid frequencies.  

The July 2009 and February 2012 VA examiners' opinions were provided following an examination of the Veteran and review of the claims file, and the opinions provided adequate rationale for the conclusions reached with respect to the right ear hearing loss.  Accordingly, these VA examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board again acknowledges a January 2012 VA examination report in which the examiner opined that the Veteran's current hearing loss as likely as not was related to service, but also opined that there was some mild hearing loss in the right ear that preexisted service that was not aggravated by service.  As noted above, the opinion is internally inconsistent in providing both a positive and negative opinion for the right ear as well, and is also speculative in nature by stating there "could have been" a shift.  See Polovic v. Shinseki, 23 Vet. App. 48, 54 (2009) (noting that the Board may not award benefits when the award would be based upon pure speculation); see also Bloom v. West, 12. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Accordingly, the Board affords this opinion no probative weight.  See Hood, supra.

While the Veteran believes his current right ear hearing loss is related to service, to include noise exposure therein, as noted above, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as such matter requires medical expertise to determine.  See Jandreau, supra.  Accordingly, the Veteran's opinion on this point is not competent medical evidence.  The Board finds the opinions of the 2008/2009 and February 2012 VA examiners to be significantly more probative than the Veteran's lay assertions.  

As a final matter, the Board notes that the January 2012 examiner found the entrance examination reflected mild hearing loss, while both the 2008/2009 examiner and the February 2012 examiner conclude the hearing in the right ear was normal at entrance.  The Board notes the audiometric findings at entrance revealed hearing within normal limits for VA purposes.  To the extent that the finding of a 25 decibel loss at 3000 Hertz in the right ear does constitute a preexisting hearing loss noted on entrance, the Board finds such conclusion would not change the outcome of the decision for right ear hearing loss.  

As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, the 2009 and February 2012 VA examiners have opined that the current right ear hearing loss was most consistent with age related presbycusis.  The most probative evidence of record does not link the current right ear hearing loss with service.  Thus, regardless of whether the Veteran may have had some hearing loss in the right ear prior to service, in the absence of probative evidence of a link between the current hearing loss disability in the right ear and the findings in service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

In summary, a right ear hearing loss rising to the level of a disability pursuant to 38 C.F.R. § 3.385 was not shown during his honorable period of service or for many years thereafter, and the most probative medical opinions of record indicate the current right ear hearing loss disability was most consistent with age related presbycusis.  Accordingly, the preponderance of the evidence is against the claim, and service connection for right ear hearing loss is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


